DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 
Amended claims filed on 09/13/2021 state that claims 1-8 are “withdrawn” and claims 9-12 are “new”,  since there has not been a restriction requirement in the application, claims 1-8 are considered canceled and only claims 9-12 will be examined. Examiner suggests canceling claims 1-8 instead of withdrawing them.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annular space” in claim 9 and 11, “inner space” in claim 11, “inner sides of said peripheral wall and bottom are padded” in claim 11, “peripheral wall” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because features that are listed in the specifications such as “casing, lower casing, and space” do not correctly with the claims, in the drawings those elements are labeled as mentioned in the specifications, but called different elements in the claims. Furthermore, applicant fails to show the “padded” elements in the drawings and fails to label the annular, inner space and interior space. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schantz (US8172080B1).

Regarding claim 9, Schantz teaches a storage container, comprising (fig. 1 shows the box 10 for storing belts): 
A) a housing having a bottom and a peripheral wall defining an interior space and further including a cover member having a pocket member extending outwardly from said cover member (see annotated fig.2 of Schantz below for housing with bottom a peripheral wall defining an interior space and cover member having a pocket member extending outwardly from the cover member); 
B) a cylindrical member mounted to said bottom and having a diameter that creates an annular space between said peripheral wall and said cylindrical member (see annotated fig.2 below where cylindrical member is mounted to the bottom and creates an annular space between the peripheral wall and cylindrical member), said cylindrical member is adapted to cooperatively receive a belt with at least one accessory wound and tighten around said cylinder member said belt having items that extend beyond said interior space and being at least partially housed within said pocket (annotated fig.2 below shows the belt 30 is mounted to the cylindrical member).
Annotated fig.2 of Schantz 

    PNG
    media_image1.png
    769
    777
    media_image1.png
    Greyscale




Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (US1691937A).

Regarding claim 9, Peter a storage container, comprising (fig.5 shows storage container): 
A) a housing having a bottom and a peripheral wall defining an interior space and further including a cover member having a pocket member extending outwardly from said cover member (see annotated fig.5 below for the housing having bottom and peripheral wall and interior space created on top of the flange 9); 
B) a cylindrical member mounted to said bottom and having a diameter that creates an annular space between said peripheral wall and said cylindrical member (fig.2 shows the cylindrical formation 18 mounted to the bottom and created an annular space between the peripheral wall and cylindrical formation 18 ), said cylindrical member is adapted to cooperatively receive a belt with at least one accessory wound and tighten around said cylinder member said belt having items that extend beyond said interior space and being at least partially housed within said pocket (fig.2 shows the cylindrical formation 18 having belt around it and extends into the said pocket when the cover is placed.).
Annotated Fig.5 of Peter

    PNG
    media_image2.png
    367
    744
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (US1691937A) and further in view of Lassiter (US20030015538A1).

Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Peter does not teach wherein said cover member and said peripheral wall include a zipper assembly to keep said cover member and peripheral wall in close abutment with respect to each other.
Lassiter does teach wherein said cover member and said peripheral wall include a zipper assembly to keep said cover member and peripheral wall in close abutment with respect to each other (fig.1 shows the peripheral wall includes a zipper 30 that connects the cover to the base). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover member and the peripheral wall disclosed by Peter by adding the teaching of zipper as disclosed by Lassiter in order to provide easier access to the cylindrical space and the annular space and secure the cover to the base more efficiently.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (US1691937A), Lassiter (US20030015538A1) and further in view of O’Leary (US4802577A).
Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Peter does not teach wherein the inner sides of said peripheral wall and bottom are padded.
O’Leary does teach wherein the inner sides of said peripheral wall and bottom are padded (Fig.1 and 3 shows the bottom of 13 is padded with space 15 which is foam and space 16 which is inside of the peripheral wall). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom and inside of peripheral wall disclosed by Peter by adding the teaching of foam spacer to the bottom and inside of peripheral wall as disclosed by O’Leary in order to provide protection or extra cushion for the belts when in transport.
Regarding claim 12, the references as applied to claim 11 above discloses all the limitations substantially claimed. Peter further teaches wherein said annular space substantially prevents the movement of said at least one accessory within said inner space (fig.5 shows the annular space prevents the movement of the belt and accessory within the said inner space).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735